Citation Nr: 1437082	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-26 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.  Except for a period of temporary duty in March and April 1967, the Veteran was assigned to the USS Ranger from August 1966 to October 1969.  His awards and decorations included the Vietnam Service Medal and the Vietnam Campaign Medal. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO. 

In January 2011, during the course of the appeal, the Veteran had a hearing at the RO before a Veterans Law Judge.  The appeal was remanded in February 2011 for additional development of the record.  In July 2014, the Veteran was informed that the VLJ before whom he had testified was no longer employed by the Board and that he was entitled to an additional hearing.  See 38 C.F.R. § 7107(c).  The Veteran responded that he desired an additional hearing at the RO.

With respect to the characterization of the issue on appeal, the Board noted in its February 2011 remand that the Veteran had filed other claims of entitlement to service connection for acquired psychiatric disorders.  In November 1991, the RO denied the Veteran's claim of entitlement to service connection for claustrophobia.  The following month, the Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 19.192 (1991) (revised effective March 4, 1992 and codified at 38 C.F.R. § 20.101 (1992)). 

In September 2006, the RO also denied the Veteran's claim of entitlement to service connection for cognitive disorder with bipolar disorder.  Later that month, the veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007). 

On VA Form 9, received by the RO in March 2010, the Veteran requested that the RO reopen his claim of entitlement to service connection for a cognitive disorder, organic brain syndrome, and bipolar disorder.  In August 2010, the RO declined to reopen that claim.  On August 16, 2010, the veteran was notified of that decision, as well as his appellate rights.  A notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010). 

Unlike the claim of entitlement to service connection for cognitive disorder with bipolar disorder and organic brain syndrome, the claim of entitlement to service connection for PTSD is a new claim. 

Where there is a final VA decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the context of requests to reopen claims of service connection, this accomplishes a balancing effect that preserves the finality of VA decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

In light of the foregoing, the Board has correctly characterized the current issue on appeal as entitlement to service connection for PTSD only. 

The Board's February 2011 remand also noted that in May 2010, the Veteran raised contentions to the effect that he wished to reopen his claim of entitlement to service connection for claustrophobia.  The Board referred the claim to the agency original jurisdiction (AOJ) for appropriate action.  It does not appear that action has been taken regarding this claim; therefore, it is again referred to the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was advised in July 2014 that the VLJ before whom he had testified in January 2011 was no longer employed by the Board, and he could elect to request an additional hearing.  In July 2014 he responded that he desired another travel board hearing at the St. Petersburg RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a travel board hearing at the St. Petersburg RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

